DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/21 has been considered by the examiner. 


Allowable Subject Matter
Claims 1-2, 4-13, 15-19 and 21-25 are allowed.

The following are details of the closest prior arts of record found:
Gollakota et al. (US Patent Publication 2021/0084251) discloses a system wherein a carrier signal source transmits a carrier signal and the backscatter transmitter may backscatter the carrier signal into transmission containing pixel values and the transmissions from the back scatter transmitter may be received by the receiver and discloses at the backscatter transmitter, the analog pixel voltage may be converted into a pulse that is discrete in amplitude but continuous in time and the signal may be sent from the backscatter transmitter to the receiver and discloses the sub-carrier modulator may provide a waveform having a sequence of frequencies such that the data is transmitted at the constant receive frequency over time despite the hopping frequency of the carrier signal.
Domokos et al. (US Patent Publication 2008/0315996) discloses a system wherein a baseband signal is split and up-converted to F1 and F2 frequencies and the up-converted signals are amplified, summed and output and the transmitted signal containing F1 and F2 frequency components arrives at tags and discloses the tags backscatter the received CW signal.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-2, 4-13, 15-19 and 21-25 are found to be allowable because the closest prior art found of Gollakota et al. (US Patent Publication 2021/0084251) and Domokos et al. (US Patent Publication 2008/0315996) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “wherein the time-domain function includes a modulation of the contiguous subset of the sub-signals in the first RF signal according to one or more complex-valued symbols” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 1 and independent claim 6 and independent claim 12 fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “associating a cross-correlation value with each time shift value among a plurality of time shift values, the cross-correlation value obtained between the second RF signal and the first RF signal shifted by each time shift value.” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 17 fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “in response to receiving signaling indicating an operating mode associated with transmitting the second RF signal, generating the second RF signal from the first RF signal without decoding the plurality of sub-signals, the second RF signal being a time-domain function of a contiguous subset of the time-domain plurality of sub-signals in the first RF signal” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 25 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645